Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siltron, Inc., KR 2004-0054017 in view of Koji et al., US 2012/001301.
Siltron, Inc. shows the invention substantially as claimed including a method of evaluating metal contamination by measuring an amount of metal contaminants transferred to a silicon wafer in a rapid thermal processing apparatus (see abstract), comprising steps of:
obtaining a silicon single crystal grown by the Czochralski method, the crystal having an oxygen concentration of 1.3 x 10E18 or less (14 ppm or less corresponds to 0.7 x 10E18 atoms/cm3 or less—see claim 1); and heat-treating the silicon wafer in a rapid thermal processing apparatus (see fig. 2 and claim 1) to transfer contaminants from members in a furnace of the rapid thermal processing apparatus to the silicon wafer.
Siltron, Inc. does not expressly disclose the claimed pulling rate of the crystal and measuring the lifetime of the silicon wafer. Koji et al. discloses that a pulling rate should be about 0.6mm/min or lower (see paragraphs 0006-0010) with an oxygen concentration below the claimed value (see fig. 6). In addition, Koji et al. discloses measuring lifetimes in single crystalline wafers (see paragraph 0169). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Siltron, Inc. so as to perform the process at the claimed pulling rate and measure the lifetime of the wafer in order to ensure that a single crystal of excellent quality is formed.
Furthermore, both Siltron, Inc. and Koji et al. are applied as above but do not expressly disclose the particular slicing step. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to take the region of the single crystal from the center since there will be more defects at the end portions. In addition, regarding the particular distance from the center that the wafer was taken from, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine through routine experimentation the distance the wafer is taken from the center of the single crystal based upon a variety of factors including the length of the pulled single crystal and such limitation would not lend patentability to the instant application absent a showing of unexpected results.
Concerning dependent claim 5, Siltron, Inc. and Koji et al. do not expressly disclose the claimed dopant concentration of the wafer. However, a prima facie case of obviousness exists because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, note that the doping concentration is a result effective variable because it determines the background doping concentration and subsequently the concentration of dopants that will be required in later processing to fabricate a semiconductor device, for example.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siltron, Inc., KR 2004-0054017 in view of Koji et al., US 2012/001301 as applied to claims 1 and 5 above, and further in view of Sumco Corp., JP 2017-103275.
Siltron, Inc. and Koji et al. are applied as above but do not expressly disclose using corona charging as passivation to the silicon wafer prior to measuring the lifteime. Sumco Corp discloses forming a passivation layer to a wafer using corona charging prior to measuring the lifetime of the wafer (see abstract). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Siltron, Inc. modified by Koji et al. so as to form the passivation layer because it allows the lifetime to be accurately measured. 
Regarding dependent claim 4, Siltron, Inc. and Koji et al. are applied as above but do not expressly disclose wherein lifetime measurement is performed using a u-PCD apparatus. Sumco Corp. discloses wherein lifetime measurement is performed using a u-PCD apparatus (see abstract). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Siltron, Inc. modified by Koji et al. so as to perform the lifetime measurement using the claimed apparatus because Sumco Corp. ‘275 shows this to be an effective testing tool.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10,141,180 discloses growing a silicon single crystal using a Czochralski method in an RTP apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



May 10, 2022